Case 3:20-cr-00086-TJC-JBT Document 211 Filed 01/19/21 Page 1 of 16 PageID 601




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                      Case No. 3:20-cr-86-J-32JBT

JORGE PEREZ
RICARDO PEREZ
SETH GUTERMAN
AARON DURALL
JAMES F. PORTER, JR.
SEAN PORTER
CHRISTIAN FLETCHER
NEISHA ZAFFUTO
AARON ALONZO

          GOVERNMENT’S MOTION IN LIMINE TO PRECLUDE
         DEFENDANTS FROM ARGUING NO FRAUD OCCURRED
           BECAUSE INSURANCE COMPANIES PAID CLAIMS

      The United States, by and through undersigned counsel, hereby moves In

Limine for a ruling that precludes the Defendants from arguing or offering evidence

that the private insurance companies were not defrauded, or that the Defendants

lacked the requisite fraudulent intent, because the insurance companies initially paid

claims for urine and blood toxicology testing originating from the four rural hospitals

that are the subject of the Superseding Indictment. Such evidence is irrelevant,

improperly blames the victims of the alleged fraud, and would mislead the jury.

      The grand jury indicted the Defendants based on their respective roles in a

massive health care fraud and money laundering conspiracy. More specifically, as

alleged in the Superseding Indictment, this case involves a wide-ranging billing fraud
Case 3:20-cr-00086-TJC-JBT Document 211 Filed 01/19/21 Page 2 of 16 PageID 602




scheme in which rural hospitals in several states were used as “shells” through which

to submit claims for expensive and unnecessary urine drug and blood tests conducted

at independent laboratories. The scheme was designed to take advantage of the fact

that many rural hospitals had in-network contracts under which private insurers

provided higher reimbursement rates for many hospital services, including laboratory

testing, than they would have provided to independent laboratories.

      Given this higher reimbursement rate, the conspirators sought out and

acquired control over the hospitals for the sole purpose of billing lab claims under the

in-network contracts. The laboratory tests were billed through the rural hospitals

even though very little of the testing took place at the hospitals, and, more critically,

despite the fact that none of the individuals whose specimens were tested had any

connection to the hospitals. The claims submitted under the hospitals’ billing

credentials were fraudulent in that (a) they falsely represented that the testing had

some connection to the hospital when it did not, (b) they omitted any mention of the

independent labs, and (c) many of the claims were for medically unnecessary testing.

                            FACTUAL BACKGROUND

      The government anticipates that it will offer the following evidence. The

scheme started in 2015 when Jorge Perez, the owner of Empower H.I.S.

(“Empower”), a Miami-based billing software business, and Seth Guterman, the

CEO of People’s Choice Hospital (“PCH”), a Chicago-based hospital management

company, teamed up to obtain control over Campbellton-Graceville Hospital

(“Campbellton Graceville”), a rural Critical Access Hospital (“CAH”) in the Florida
                                            2
Case 3:20-cr-00086-TJC-JBT Document 211 Filed 01/19/21 Page 3 of 16 PageID 603




panhandle. In May 2015, Guterman signed an agreement with the Campbellton

Graceville Board for PCH to manage the hospital in exchange for a monthly

management fee. At that time, Campbellton Graceville was on the brink of financial

failure and entered the agreement in a last-ditch effort to save the community 25-bed

hospital. Guterman promised to make investments in new equipment, bring in

telemedicine, and take steps to improve efficiency and boost the hospital’s

profitability. The management agreement gave PCH total control of the hospital and

its finances, including its billing system and bank accounts. Guterman became CEO

of the hospital.

       Jorge Perez, the CEO of Empower, held himself out as a vice president of

PCH, and was also involved with the management of Campbellton Graceville. Jorge

Perez installed Empower’s billing software at Campbellton Graceville and, along

with his brother Ricardo Perez, took control of billing insurance companies.

       Due to its designation as a CAH, Campbellton Graceville had very favorable

in-network contracts with several private insurers, including Florida Blue, United

HealthCare (“UHC”), and Aetna. These contracts provided substantially higher

reimbursement rates for many hospital services, including laboratory tests, than

would have been provided to an out-of-network provider of those same services. In

general, insurers offered higher reimbursements to rural hospitals so as to ensure the

financially viability of these hospitals and enable them to provide health care services

to the insurers’ subscribers located in rural areas.



                                            3
Case 3:20-cr-00086-TJC-JBT Document 211 Filed 01/19/21 Page 4 of 16 PageID 604




       In the fall of 2015, Jorge Perez and Guterman, together with various lab

owners and marketers, began using Campbellton Graceville to operate a fraudulent

pass-through billing scheme designed to take advantage of the high reimbursement

rates under the hospital’s in-network insurance contracts. Specifically, Jorge Perez

and Guterman struck deals with the owners of independent labs, including co-

conspirators Aaron Durall (Reliance Labs in South Florida), Christian Fletcher

(Lifebrite Labs in Atlanta), and Jim Porter, Jr. (Pinnacle Labs in Ocala, Florida), to

bill urine drug tests (“UDTs”) conducted at the labs through Campbellton

Graceville.1 The claims were submitted by Empower, acting on behalf of

Campbellton Graceville, to various insurers, including Florida Blue, UHC and

Aetna, purportedly under the insurers’ contracts with Campbellton Graceville but

without identifying the independent labs where the tests were performed. Recruiters

brought in by Jorge Perez and Aaron Durall, including Defendants Aaron Alonzo

and Nestor Rojas and co-co-conspirator Kyle Marcotte (who pleaded guilty to

money laundering), sometimes working through networks of lower-level recruiters,

solicited urine specimens from doctors’ offices, sober homes, and drug treatment

facilities all over the United States, typically paying some form of a kickback to

obtain the specimens. The specimens were supplied by patients who never visited

Campbellton Graceville or had any connection to the hospital. After receiving the


1
 The testing involved “qualitative” and “quantitative” screens. Qualitative testing refers to a basic
screening test to determine whether drugs such as cocaine or opiates are present in the body. If a
positive result is obtained, quantitative testing, a more sophisticated test using advanced equipment,
can pinpoint the specific type and amount of drug involved.

                                                  4
Case 3:20-cr-00086-TJC-JBT Document 211 Filed 01/19/21 Page 5 of 16 PageID 605




claims, the insurers sent reimbursements to a Campbellton Graceville bank account

in Graceville, Florida. From there, much of the money was distributed back to

Empower, PCH, other companies controlled by Jorge Perez and/or Guterman, the

lab owners, co-conspirator recruiters who signed up additional labs, and co-

conspirator recruiters who paid kickbacks to sources of urine specimens. Very little

money was left for the hospital which was ostensibly providing the service.

       Although some of the qualitative testing was performed at Campbellton

Graceville’s lab, the bulk of the overall testing was performed at the independent

labs; indeed, Campbellton Graceville lacked the capacity to test all the specimens

that were billed through the hospital, and it had no capacity to perform the more

expensive quantitative testing.2

       By early February 2016, Jorge Perez had obtained operational control over

another rural hospital in Florida, Regional General Hospital of Williston

(“Williston”) and, with the defendant lab owners, began using that hospital to bill

UDTs performed at independent labs in the same manner as Campbellton

Graceville.

       In or about June 2016, Jorge Perez and Guterman had a falling out, and

Campbellton Graceville’s board obtained a state court injunction to force PCH out of



2
  Testing specimens at the hospital(s) does not legitimize the billing. The urine samples tested at
Campbellton Graceville (even if tested correctly) came from patients with no connection whatsoever
to the hospital. The claims to insurance companies led insurers to believe the patients were indeed
outpatients of the hospital or had some connection to the hospital. The claims did not inform the
insurance companies that the patients who provided the specimen had no connection whatsoever to
the hospital(s).

                                                 5
Case 3:20-cr-00086-TJC-JBT Document 211 Filed 01/19/21 Page 6 of 16 PageID 606




the hospital and re-took control of it. Shortly after that, Florida Blue began an

investigation of claims arising out of Campbellton Graceville, and effectively shut

down the program there.

          Jorge Perez, his brother Ricardo Perez, and Guterman, as well as the lab

owners, then sought out rural hospitals in other states with similar favorable in-

network contracts so they could continue to engage in the scheme, and stay ahead of

private insurers’ audits. For example, email communications show co-conspirator

David Byrns and Christian Fletcher discussing other rural hospitals that would have

high (and favorable) reimbursement rates, and that those hospitals should be

targeted. In the fall of 2016, Jorge Perez and David Byrns obtained control over

Putnam County Memorial Hospital in Unionville, Missouri3 (“Putnam County”)

and teamed up with Defendants Jim Porter and Christian Fletcher, among others, to

have hundreds of millions of dollars’ worth of UDTs and blood tests performed at

outside labs they controlled billed through Putnam County. As at the Florida

hospitals, the patients who provided the urine and blood specimens had no

connection to Putnam County. Evidence will show that the conspirators even back-

billed insurers through Putnam County for UDT claims that insurers had denied

when submitted through Campbellton Graceville, indicating that the conspirators

merely sought out hospitals for the purpose of being able to bill and obtain

reimbursements.



3
    The population of Unionville, Missouri is approximately 1,766.

                                                   6
Case 3:20-cr-00086-TJC-JBT Document 211 Filed 01/19/21 Page 7 of 16 PageID 607




      With the end of the billing at Campbellton Graceville, Defendant Durall

began obtaining control of rural hospitals. In August 2016, Durall purchased

Chestatee Regional Hospital, a 49-bed rural hospital in Dahlonega, Georgia, and

worked with Jorge Perez to start pass-through billing there. Durall later used a billing

company named Medivance, operated by Defendant Neisha Zaffuto to submit

claims to the insurers. At Chestatee, Durall controlled both the hospital and the lab

that performed much of the testing (Reliance). Durall and Zaffuto caused millions of

dollars’ worth of UDTs to be billed out of Chestatee using Chestatee’s NPI number

and Tax ID. As at Campbellton Graceville, Williston, and Putnam County, the

patients who provided the UDTs had no connection whatsoever to Chestatee.

      None of the patients from whom the specimens were collected had any

connection whatsoever with the four rural hospitals. The specimens were obtained

from patients in doctors’ offices, recovery centers, and sober living homes throughout

the United States, including throughout Florida, from both Jacksonville Beach, and

Miami, Florida. Indeed, patients’ specimens came from as far away as California

and New Jersey. Thus, samples often came from thousands of miles away from the

hospital purportedly serving them, which belies common-sense, and shows

Defendants used each rural hospital as a billing hub. There is no valid reason for a

patient’s urine sample to be shipped from California, tested at an independent

laboratory in Miami or Atlanta, and billed through a rural hospital in northwest

Florida or north-central Missouri.



                                           7
Case 3:20-cr-00086-TJC-JBT Document 211 Filed 01/19/21 Page 8 of 16 PageID 608




      Insurance company representatives will testify at trial that the insurers would

not have paid the claims coming out of the rural hospitals if they had known the

UDTs were performed at independent labs for patients with no connection to the

hospitals, or if they had known they were being billed for excessive and medically

unnecessary testing. Nor would they have paid claims for any testing performed at

the hospitals, where the specimens were sent to the hospitals for the sole purpose of

maximizing insurance recovery under the hospital’s in-network contract. These

insurers will further testify that the inclusion in some billing submissions of a billing

code “141” in the claim—to purportedly identify non-hospital patients—did not

make such claims permissible, as the submission of the claims on behalf of the

hospitals was a representation that the testing had some connection to the hospitals

(and was therefore reimbursable under the hospitals’ in-network contracts) when the

opposite was true: the rural hospitals were used as billing hubs, not as locations to

provide health care.

      Insurers will clarify that their contracts with the rural hospitals were intended

to cover services provided at the hospitals’ labs for inpatients and outpatients of the

hospital. In the rare circumstance in which a hospital inpatient or outpatient needed a

test that could not be done at the hospital lab, the specimen could be referred out to

another laboratory and the insurer would reimburse the test at the hospital’s

contracted rate. Likewise, in the rare circumstance in which a non-patient of the

hospital (i.e., someone who lived in the surrounding community) needed a test

performed at the rural hospital lab, that test would be reimbursed at the hospital rate.
                                            8
Case 3:20-cr-00086-TJC-JBT Document 211 Filed 01/19/21 Page 9 of 16 PageID 609




      But the government will show that the scheme here is the exact inverse of

these situations. Instead of the hospital lab referring out tests it could not perform, or

performing the rare test for a non-patient member of the community, Jorge Perez,

Guterman, Reliance, Lifebrite, and Pinnacle solicited UDTs from patients

throughout the United States unconnected to the rural hospitals, arranged for the

testing to be performed at one of the independent labs (or occasionally at the hospital

lab), and then used the hospitals solely as vehicles to obtain the higher insurance

reimbursement available under the in-network contracts.

      Overall, the scheme involved over $1.4 billion dollars of claims originating

from the pass-through billing scheme at the four rural hospitals, with insurance

companies paying over $400 million in claims. Jorge Perez often described his

formula for reviving struggling rural hospitals as his “secret sauce,” and guaranteed

success in restoring the financial viability of these hospitals. This never happened,

because when the insurance companies discovered the fraudulent billing via their

investigations, they stopped paying claims. Then, the rural hospitals were forced to

permanently close, often via bankruptcy. Defendants, on the other hand, simply

continued their scheme at a different rural hospital in another part of the country. In

this manner, the scheme leapfrogged to at least four different locations over the

course of the scheme to defraud.




                                            9
Case 3:20-cr-00086-TJC-JBT Document 211 Filed 01/19/21 Page 10 of 16 PageID 610




                              MEMORANDUM OF LAW

         Relevant evidence is “evidence having any tendency to make the existence of

 any fact that is of consequence to the determination of the action more probable or

 less probable than it would be without the evidence.” Fed. R. Evid. 401. Evidence

 which is not relevant is not admissible. Fed. R. Evid. 402. In determining if evidence

 is relevant under Rule 401, the Eleventh Circuit imposes two requirements: “(1) the

 evidence must be probative of the proposition it is offered to prove, and (2) the

 proposition to be proved must be one that is of consequence to the determination of

 the action.” United States v. Glasser, 773 F.2d 1553, 1559 n.4 (11th Cir. 1985).

         Relevant evidence may be excluded if its probative value is “substantially

 outweighed by a danger of” unfair prejudice, confusing the issues, and misleading

 the jury, among others. Fed. R. Evid. 403.

         The Government moves In Limine to preclude Defendants from arguing,

 offering evidence, or eliciting on direct or cross-examination, any “blame the victim”

 defenses that because the Insurance Plans paid many of the claims submitted by and

 through Empower and Billing Company A, the Defendants could not have

 defrauded these private insurers, or known that their claims were fraudulent. Such

 evidence and arguments that the insurers somehow validated Defendants’ alleged

 criminal conduct by paying their claims should be excluded. These “blame the

 victim” defenses to a health care fraud case are irrelevant, improper, and mislead the

 jury, and the Eleventh Circuit and its sister circuits have thus expressly forbidden

 them.
                                            10
Case 3:20-cr-00086-TJC-JBT Document 211 Filed 01/19/21 Page 11 of 16 PageID 611




         Evidence regarding the insurance companies’ conduct has nothing to do with

 the Defendants’ guilt or innocence as a matter of law, and therefore fails to meet the

 standard for relevance. It is well established that the negligence of the victim in

 failing to discover a fraudulent scheme is not a defense to the defendant’s criminal

 misconduct. “A perpetrator of fraud is no less guilty of fraud because his victim is

 also guilty of negligence.” United States v. Svete, 556 F.3d 1157, 1165 (11th Cir.

 2009).4 This concept holds true throughout criminal law. Bank robbers are not

 absolved of their crimes if the bank security systems are deficient; home invaders are

 not absolved if homeowners leave a key under the mat; and individuals who

 perpetrate Ponzi schemes are not innocent if their clients include sophisticated Wall

 Street brokers. There is no contributory negligence in criminal law.

         Defendants cannot point their finger at the insurance companies, or anyone

 else to excuse their own conduct. The Eleventh Circuit made this clear in Svete when

 it analyzed the section of the mail fraud statute which reads “any scheme or artifice

 to defraud.” 556 F.3d at 1161–62. This same phrase is part of the health care fraud

 statute, 18 U.S.C. § 1347, which is modeled after the mail, bank and wire fraud

 statutes. United States v. Mermelstein, 487 F. Supp. 2d 242, 254 n.2 (E.D.N.Y. 2007)

 (“The health care fraud statute is modeled after the bank fraud statute, 18 U.S.C. §




 4
   See also United States v. Coyle, 63 F.3d 1239, 1244 (3rd Cir. 1995) (negligence of victim in failing to
 discover fraud scheme is not a defense to criminal conduct); United States v. Thomas, 377 F.3d 232,
 242-44 (2d Cir. 2004) (same) (collecting cases); United States v. Amico, 486 F.3d 764, 780 (2d Cir. 2007)
 (“a victim’s lack of sophistication is not relevant to the intent element of mail or wire fraud.”)
 (collecting cases).

                                                    11
Case 3:20-cr-00086-TJC-JBT Document 211 Filed 01/19/21 Page 12 of 16 PageID 612




 1344, and the bank fraud statute was modeled after the federal mail and wire fraud

 statutes, §§ 1341 and 1343”). Relying on this history and the Supreme Court’s

 interpretation of “any scheme or artifice to defraud”, the Eleventh Circuit, sitting en

 banc, explained:

                 Because the focus of [a fraud] statute, like any other
                 criminal statute, is on the violator. … a defendant who
                 intends to deceive the ignorant or gullible by preying on
                 their infirmities is no less guilty. … whatever role, if any, a
                 victim’s negligence plays as a bar to civil recovery, it
                 makes little sense as a defense under a criminal statute that
                 embraces “any scheme or artifice to defraud.” A
                 perpetrator of fraud is no less guilty of fraud because his
                 victim is also guilty of negligence.

 Id. at 1165 (emphasis in original) (internal citations omitted). Following the Eleventh

 Circuit in Svete, and various other Circuit courts,5 this Court should exclude any

 discussion of the insurance companies’ purportedly negligent conduct. Even if these

 entities were at fault—which they were not—such evidence would still be irrelevant,

 improper, and no defense to the charged scheme.

         In addition to being irrelevant, evidence concerning the insurance companies’

 conduct would be prejudicial under Rule 403. Allowing the Defendants to argue that

 the insurance companies were negligent in paying the claims at issue, or in failing to



 5
   See Thomas, 377 F.3d at 243-44 (rejecting argument that victim’s foolishness vitiated defendant’s
 fraudulent intent); United States v. Davis, 226 F.3d 346, 358-59 (5th Cir. 2000) (affirming jury
 instruction that “the naivety, carelessness, negligence, or stupidity of a victim does not excuse criminal
 conduct, if any, on the part of a defendant”); Amico, 486 F.3d at 780; see also United States v. Colton, 231
 F.3d 890, 903 (4th Cir. 2000) (“[i]f a scheme to defraud has been or is intended to be devised, it makes
 no difference whether the persons the schemers intended to defraud are gullible or skeptical, dull or
 bright. These are criminal statutes, not tort concepts”) (quoting United States v. Brien, 617 F.2d 299,
 311 (1st Cir. 1980)).

                                                     12
Case 3:20-cr-00086-TJC-JBT Document 211 Filed 01/19/21 Page 13 of 16 PageID 613




 discover the fraud sooner, and that this somehow excuses the Defendants’ criminal

 conduct, would mislead the jury. As explained above, what each of these entities did

 or did not do has no bearing on a determination of the Defendants’ guilt. But

 allowing evidence before the jury concerning the insurers purported contributing

 conduct could create the erroneous impression that in order to find the Defendants

 guilty, the jury must find that the insurance companies could not have discovered the

 Defendants’ misconduct. Because that is not necessary under the law, the

 Defendants should not be allowed to create such improper inferences.

       Further, any arguments that the insurance companies were somehow at fault

 are not only legally irrelevant, but factually wrong. The Government will show that

 the Defendants and their co-conspirators took extensive and systematic steps to

 conceal their fraudulent activities through claims that used the NPI number and tax

 ID numbers of the four rural hospitals. The claims never alerted the insurance

 companies about the involvement of the independent laboratories, or that the

 patients themselves had no connection to the rural hospitals. Finally, the

 Government will show that the Defendants submitted fraudulent claims for

 medically unnecessary services that appeared legitimate and were purportedly

 authorized by a medical professional, thus concealing their massive fraud from

 insurers who had no ability to audit such a massive amount of claims in real time as

 they were submitted. Defendants cannot take advantage of this fact now by pointing

 to the insurance companies’ payments.



                                           13
Case 3:20-cr-00086-TJC-JBT Document 211 Filed 01/19/21 Page 14 of 16 PageID 614




       Moreover, when the insurance companies and a state regulatory agency in

 Missouri launched their own investigations and identified the fraudulent claims, the

 billings were shut down. This caused co-conspirators like Jorge Perez to move from

 one hospital to the next. In addition, Aaron Durall and Neisha Zaffuto (at Chestatee)

 coded the claims in other fraudulent ways once the bogus UDT claims were

 identified by the Anthem’s (Georgia Blue) Special Investigative Unit (SIU). Because

 they deliberately prevented the insurance companies from knowing all the facts about

 their bogus claims, permitting a defense based on the insurance companies’ payment

 of the claims would be unduly prejudicial. Further, testimony about the victim’s

 conduct could distract jurors from addressing the true question in this case: whether

 the Defendants, along with others, knowingly engaged in a scheme or artifice to

 defraud the insurance companies.

       Because any evidence of the insurance companies’ conduct is irrelevant,

 misleading, and prejudicial, the Court should preclude the Defendants from

 introducing any such “blame the victim” defense that they were at fault. Defendants

 should not be permitted to argue that anyone should have discovered their fraud and

 denied their claims, or to assert that the insurance companies led them to believe that

 the billed claims/their conduct were legitimate when they paid these fraudulent

 claims.




                                           14
Case 3:20-cr-00086-TJC-JBT Document 211 Filed 01/19/21 Page 15 of 16 PageID 615




                                   CONCLUSION

       For the foregoing reasons, the Court should preclude the Defendants from

 offering evidence or arguments, in opening statements, cross-examination, and direct

 testimony or otherwise, with respect to the matters addressed in this Motion.

                                          Respectfully submitted,

                                          MARIA CHAPA LOPEZ
                                          United States Attorney


                                    By:    /s/ Tysen Duva
                                          TYSEN DUVA
                                          Assistant United States Attorney
                                          Florida Bar No. 0603511
                                          300 N. Hogan Street, Suite 700
                                          Jacksonville, Florida 32202
                                          Telephone: (904) 301-6300
                                          Facsimile: (904) 301-6310
                                          E-mail: Tysen.Duva@usdoj.gov


                                          DANIEL KAHN
                                          ACTING CHIEF
                                          U.S. DEPARTMENT OF JUSTICE
                                          CRIMINAL DIVISION, FRAUD SECTION

                                   By: /s/ James V. Hayes
                                       GARY A. WINTERS
                                       JAMES V. HAYES
                                       TRIAL ATTORNEYS
                                       United States Department of Justice
                                       Criminal Division, Fraud Section
                                       1400 New York Avenue, NW
                                       Washington, DC 20005
                                       Tel: (202) 598-2382
                                       Email: Gary.Winters@usdoj.gov
                                               James.Hayes@usdoj.gov



                                           15
Case 3:20-cr-00086-TJC-JBT Document 211 Filed 01/19/21 Page 16 of 16 PageID 616




                          CERTIFICATE OF SERVICE

       I, hereby certify that, on January 19, 2021, a true and correct copy of the

 foregoing was filed and served on all counsel via the CM/ECF system.


                                               /s/ Tysen Duva
                                               Tysen Duva
                                               Assistant United States Attorney




                                        16
